Citation Nr: 0726430	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a total disability 
evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's friend




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1976 to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

As the veteran's claim for service connection for PTSD has a 
potential impact on the Board's decision with respect to the 
TDIU issue, the claim for service connection is inextricably 
intertwined with the TDIU claim.  Therefore a decision by the 
Board on the veteran's latter claim would at this point be 
premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 
(1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Thus, appellate consideration of 
the claim for a TDIU must be deferred pending completion of 
the development and readjudication ordered by the Board in 
the remand below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.






REMAND

The veteran contends that she developed PTSD as a result of 
an in-service sexual assault occurring on December 6, 1976, 
while she was undergoing training as a member of the United 
States Air Force.  

There is evidence of treatment for psychiatric symptoms in 
service both prior and subsequent to the date of the alleged 
sexual assault.  Specifically, in November 1976, the veteran 
was evaluated as being immature and prone to dramatic and 
pseudological fantasies.  After the alleged incident, in 
December 1976, the veteran was again found to be immature and 
a personality disorder was diagnosed.  

The veteran was evaluated by an Air Force psychiatrist prior 
to her discharge from service.  This psychiatrist detailed a 
lengthy pre-service history of psychological trauma, to 
include childhood abuse.  The veteran admitted to making 
false statements in the past and to using pity in order to 
gain social acceptance.  Regarding the alleged assault in 
December 1976, the psychiatrist stated that the veteran's 
behavior had been "extremely provocative" towards her 
alleged attacker.  Furthermore, the report stated that the 
veteran's alleged attacker "got the wrong idea" about the 
veteran's intentions with relation to sexual intercourse.  
The report does not state that sexual assault actually took 
place, emphasizing that the veteran had accused a fellow 
service member of attempting to rape her.  

This allegation was investigated at the time of its 
occurrence.  The veteran's commanding officer stated that it 
was his belief that the alleged assault did not occur and 
that the veteran had fabricated her story.  The officer 
relied on a psychiatric diagnosis of a personality disorder 
as well as investigation by the Air Force Office of Special 
Investigations (OSI) which had determined the allegation to 
be false.  This notwithstanding, the psychiatrist's report 
did identify some sort of event transpiring which the veteran 
has subsequently identified as a stressor.  The record does 
contain a current diagnosis of PTSD with a link to past 
sexual assault.  

The Board notes that the veteran has evidence of a current 
disability as well as an in-service history of symptoms of 
mental illness.  The report of the examining Air Force 
psychiatrist, while implying a lack of credibility on the 
part of the veteran, does not specifically deny that an 
inappropriate sexual contact occurred between the veteran and 
a fellow airman.  Further, the Board is troubled by the in-
service psychiatrist's comments that the veteran had been 
"extremely provocative" towards her alleged attacker and 
that the veteran's alleged attacker "got the wrong idea" 
about the veteran's intentions with relation to sexual 
intercourse.  The fact that the veteran sought psychiatric 
help in a period of time closely proximate to the date of the 
alleged attack is also probative when weighing the veracity 
of the veteran's claimed stressor.  As there appears to be at 
least some evidence which might substantiate the claimed 
stressor along with a current diagnosis of an acquired 
psychiatric disorder, a comprehensive VA psychiatric 
examination must be afforded.  38 U.S.C.A. § 5103A(D) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006); see also 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that the veteran mentioned in 
her June 2007 Videoconference hearing that there are 
potentially statements from relatives which might serve to 
corroborate her stressor.  The veteran is advised to submit 
this and any other information (in-service "buddy" 
statements, letters written home etc.) which might serve to 
verify that the claimed stressful event actually took place.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Inform the veteran that any 
information in her possession which might 
aid in the substantiation of her claim, to 
include statements form service 
"buddies," letters written home in-
service, or any statements from friends, 
family members, health care professionals, 
or clergy which might be able to 
corroborate the veteran's alleged 
stressors or any identifiable behavioral 
changes associated with the claimed in-
service sexual assault, should be 
submitted, or the names and addresses of 
personnel familiar with the incidents 
should be provided to VA so that 
identified evidence can be obtained.

3.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
for the purposes of determining if she 
meets the diagnostic criteria for PTSD 
and, if so, whether such is linked to an 
alleged in-service sexual assault of 
December 1976.  The examiner is asked to 
review the service medical records, 
particularly the December 1976 report of 
the Air Force psychiatrist, to determine 
the validity of the alleged in-service 
stressor.  Following a review of all of 
the service and post-service medical and 
psychiatric records, a thorough mental 
status examination and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:  

1.  Does the veteran meet the 
diagnostic criteria for PTSD? 

2.  Is it at least as likely as not 
(50 percent or greater probability) 
that her PTSD or any other 
psychiatric disorder that may be 
currently present began during 
service or is causally linked to any 
incident of active duty, to include 
the alleged sexual assault in 
December 1976?  

The psychiatrist is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
or as to find against causation.  
More likely and as likely support 
the contended relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



